Hill, C. J. This appeal involves the construction -of section 3508, Kirby’s Digest, which is: “The county treasuteF ¡shall be allowed fees as follows: In all cases where the amoUht'feceived does not exceed $1,000 in any one year, four pe'r;centum;-on•'all sums over $1,000, not exceeding two per'centum', 'to‘fee;pkid cut of the respective funds.” This: legislation is pa;rt:í,ó‘f the system providing for compensation fon officers.- ¡Tt is the statute fixing the county treasu-ret’s emolumentes;' aiid iSl'no't"directedf towards any other end-.' N>> ’'-i r\- ,1 ■ It is the duty of the-treasufet-to re'ceive ’álFthé' ctíünty revenue, and pay and'disbuTséthé s'ámé bh. warrants'or‘orders'drawti by order of the>cóufitybd'ürt.'l! KHútíy’s''¿figés't,- §( ii'ijgC ÍHé'niüsí report to the'quorum'Court‘a statement* of all'-funds'received by him, “and from-'whom-add1 on what-account/’" Kirby’s■ Digest, § 1499; par; 3. ' - "■ ;'i: •' - - ‘ ‘County" taxes' ate* payable 'in “currency 'of the' United States * or scrip' dr"' wáfráiifs' of the' ’ county. Kifby’s Digest, § 1504." When'thé'révéíiué'is received hi "whatever ‘kintr of funds, it,is at once carried to the account for which it was raised;’altid'is paid out only on order on that particular fund. Kirby’s Digest, § 1505. For these services the compensation is based on the amount received annually; four per centum on $1,000, and not exceeding two per centum on all sums over $1,000. This must be taken as referable to all the county revenue; for the statute is looking to compensation based on .annual receipts. • Upon the total revenue the salary is fixed; but in the settlement of the salary each fund must pay its own proportion, and pay in its own kind. This is manifestly fair, for some funds may all be raised in cash, some all in warrants; or the higher percentage might be taken before other funds would be received, and the burden of this salary not fall equally upon each fund. Therefore, the Legislature wisely charged this salary to the respective funds. In this case the contest was over the compensation to be charged against the road tax, levied and collected under authority of Constitutional Amendment No. 5. It is provided by section 7332, Kirby’s Digest, that-the treasurer shall keep a separate account with each road district, and present his accounts to the quorum court showing the funds of each road district separately. From this it is contended that each fund for which the treasurer must keep a separate account should be taken as a distinct and separate fund, in so far as the treasurer’s commission is concerned, and that each fund should be tolled 4 per cent, on the first $1,000 and 2 per cent, thereafter. The Road Tax Amendment contemplates the levying and collection of the county road tax — a single fund. Subsequent legislation required the separation of the tax according to districts (Kirby’s Digest, 7332, 7333), but this did not prevent this fund being a single fund as it came into the treasurer’s hand. Like the general revenue fund derived from the five-mill tax, it was one fund as received by him, but the county court would order it separated into many funds. The separation of funds received by ‘the treasurer is not the test of the amount of his compensation. All funds are taken to ascertain the total amount. When ascertained, then his percentage is tolled from each fund in kind; the higher pércentage 'of course chargeable proportionately to each fund, so that no fund bear a greater proportionate burden than another. Appellant points to section 3509, Kirby’s Digest, as furnishing a legislative construction of the rule governing the treasurer’s commission in accordance with his theory. The county treasurer is ex officio treasurer of the school fund of his county. Const, art. 7, § 46. The school fund is not a county fund, but belongs to each school district separately. Each district levies and disburses its own taxes, and the treasurer is merely the banker for all of them. The Legislature specially provided for his compensation in this other capacity in the section referred to (3509), but that section does not touch the question involved here. The judgment is affirmed.